Citation Nr: 0621004	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  02-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
abdominal pain due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1996.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection and assigned 
an initial 10 percent disability rating for abdominal pain 
due to an undiagnosed illness, effective May 19, 2000.  In 
September 2003, the veteran testified before the undersigned 
at a Travel Board hearing held in San Antonio, Texas.  In 
November 2004, the Board remanded the issue on appeal for 
additional development.


FINDING OF FACT

The veteran's abdominal disability is no more than moderate 
in degree; it does not approximate severe irritable colon 
syndrome manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for abdominal pain due to an undiagnosed illness have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.10, 4.14, 4.113, 4.114, Diagnostic Code 7319 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  38 C.F.R. § 3.159(b)(1).  VA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial effective date, if a higher disability 
rating is granted on appeal.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  No further VA notice is therefore required with 
respect to his increased rating claim.  Collectively, in 
letters sent in October 2000, May 2001, August 2003, and 
January and April 2005, VA discussed specific evidence, the 
particular legal requirements applicable to the veteran's 
claim, and the evidence considered.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence VA had, or would, obtain; the evidence needed to 
establish entitlement to a higher initial rating; the 
responsibilities of the parties in obtaining the evidence; 
and a general notice of the need for the veteran to send in 
any evidence in his possession.  The veteran testified at a 
hearing in September 2003.  Thus, the Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
readjudication of his claim by VA in January 2006, following 
receipt of the required notice.  There has been no prejudice 
to the appellant, and any defect in the timing or content of 
the notices has not affected the fairness of the 
adjudication.  Under these circumstances, the Board concludes 
that VA has satisfied its duty to notify the veteran and that 
it is unnecessary to remand this case to the AOJ, this is 
particularly so here where the rating remains unchanged.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  There can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  Neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

In addition, all identified and available evidence has been 
obtained; VA has notified the appellant of any evidence that 
could not be obtained.  Service and post-service medical 
records, VA examination reports, a hearing transcript, and 
lay statements have been associated with the record.  In 
compliance with the Board's remand instructions, VA asked the 
veteran to identify health care providers and to sign 
authorizations for release of information, obtained VA 
treatment records, provided him with additional VA notice and 
another examination, and readjudicated the veteran's claim, 
issuing a supplemental statement of the case in January 2006.  
The appellant did not respond to VA's January and April 2005 
notice letters.  He has not referred to any additional, 
relevant, and available evidence.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's November 2004 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  Thus, the Board finds that VA has satisfied the duty 
to assist.  For the above reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for his disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in 
Rating Schedule, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The Board notes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. §§ 4.14 and 4.113 (2005).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2005).

In this case, the veteran has an undiagnosed illness 
manifested by gastrointestinal (GI) distress primarily 
involving severe abdominal pain, diarrhea, and constipation.  
These symptoms have been determined to most closely 
approximate irritable bowel syndrome.  As a result, the 
veteran's disorder has been evaluated under Diagnostic Code 
7399-7319.  The first diagnostic code cited most closely 
identifies the part, or the system, of the body involved, in 
this case, the digestive system, and the diagnostic code that 
follows the hyphen identifies the residual condition, in this 
case irritable colon syndrome.  See 38 C.F.R. § 4.27 (2005).  
The Board can identify no more appropriate diagnostic code 
and the veteran has not identified one.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  Accordingly, the Board will 
proceed with an analysis of the veteran's disability under 
this diagnostic code.

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  There were, however, no substantive changes to 
Diagnostic Code 7319.  Under both the previous and revised 
versions of Diagnostic Code 7319, a 10 percent rating is 
warranted for moderate irritable colon syndrome manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.  A maximum 30 percent rating requires severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

At his September 2003 hearing, the veteran testified that he 
has daily pain that can be excruciating; that many times he 
feels nauseous, is constipated, or has diarrhea; that he was 
treated about eight times in the last two years for his 
abdominal condition; and that he takes antacids and other 
medications.  He denied anemia, weight loss, and 
malnourishment.  Lay statements from family, friends, and co-
workers reiterate that the veteran has had continuing 
abdominal problems since he served in Southwest Asia.

VA and private medical records show treatment for abdominal 
problems, including irritable bowel syndrome.  The veteran 
has consistently reported alternating bouts of diarrhea and 
constipation, occurring as often as several times per week, 
and reported that he occasionally experienced nausea but 
denied melena.  Treatment records also reflect that the 
veteran's weight has progressively increased.  There is no 
evidence of ulceration.

On VA examination in September 2000, the examiner noted that, 
while in service, the veteran had an upper GI examination, 
which revealed no abnormalities.  Since that time he has 
continued to complain of abdominal pain every two to three 
months, which lasts from three to four months thereafter.  
The veteran reported experiencing some nausea and vomiting 
but no hematemesis or melena.  He denied diarrhea and 
constipation.  Recent laboratory tests revealed no anemia.  
The diagnosis was abdominal pain.  An intravenous pyelogram 
showed no abnormalities.

The veteran again underwent VA examination in December 2005.  
He described a sharp, twisting, stabbing pain in the stomach 
that was nearly constant.  The examiner noted that various 
tests had revealed no abnormalities.  The veteran reported 
experiencing alternating diarrhea four to five times per day, 
which may last as long as two days.  He complained of some 
nausea and occasional vomiting, but denied hematemesis or 
melena.  The veteran stated that he had not missed work due 
to his condition.  He had gained 60 pounds over the past 
year.  The diagnosis was moderate to severe diarrhea with 
frequent episodes of bowel disturbance and abdominal 
distress.

Based upon the veteran's treatment records and VA 
examinations, the preponderance of the evidence shows that 
the veteran's abdominal disability approximates no more than 
a moderate disability under Diagnostic Code 7319, and he is 
therefore not entitled to an increased, 30 percent, rating.  
His symptomatology does not more closely approximate a severe 
disorder.  While the veteran complained of nearly constant 
pain at the most recent VA examination, and the examiner 
described his diarrhea as "moderate to severe," he has not 
had any weight loss, but rather significant weight gain, and 
the veteran admitted that he has not missed any work due to 
his condition.  Additionally, the examiner found that his 
abdominal distress better fit the category of "frequent 
disturbance" rather than more or less constant distress, as 
is required for a higher rating of 30 percent.  Despite 
complaints of worsening, the evidence does not show that the 
veteran's disability is severe in nature.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. at 125-26.  But there is no evidence 
that the veteran's abdominal disability has been persistently 
more severe than the extent of disability contemplated under 
the assigned 10 percent rating at any time during the period 
of this initial evaluation. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, the assigned schedular rating 
is not inadequate.  The Rating Schedule does provide for a 
higher rating for the veteran's abdominal disorder, but, as 
discussed above, findings supporting a higher rating have not 
been documented.  In addition, it has not been shown that the 
veteran's service-connected disability has required frequent 
periods of hospitalization or has produced marked 
interference with his employment.  For these reasons, the 
Board finds that referral for assignment of an extraschedular 
rating for this disability is not warranted.

As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for abdominal pain 
due to an undiagnosed illness is denied.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


